DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            C.M., the Mother,
                               Appellant,

                                      v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                                No. 4D20-519

                               [August 3, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 14-6108 CJ-DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children's Legal Services, Fort Lauderdale, for
appellee.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney, Statewide Guardian Ad Litem Office,
Tallahassee; and Dwight O. Slater of Cohn Slater, P.A., Tallahassee, for
Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

GROSS, ARTAU, JJ., and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.